BRYSON, J.,
dissenting.
I do not believe it is necessary to resort to legal or resourceful reasoning to interpret language as clear and unambiguous as that appearing in Art. IV, § 8 of the Oregon Constitution, which reads:
“No person shall be a Senator, or Representative who at the time of his election * * * has not been for one year next preceeding (sic) his election an inhabitant of the county, or district whence he may be chosen * * (Emphasis supplied.)
This language was devised in the Constitutional Convention of 1857 and became effective as a part of the original constitution when the State of Oregon was admitted into the Union on February 14, 1859. The county has always been regarded as a significant part, or concept, of this state’s form of government, and if the framers of the Oregon Constitution intended that a Senator or Representative live exclusively in the district from whence he may be chosen, there was no reason to provide that the legislator live in the “county, or district.” They would have merely provided that the Senator or Representative must be an inhabitant of the district.
*235The more important issue is that this court should not resort to changing or deleting clear and specific language from the Oregon Constitution. That is a right reserved by the people of the State of Oregon, pursuant to Art. XVII of the Oregon Constitution. In Monaghan v. School District No. 1, 211 Or 360, 315 P2d 797 (1957), this court stated:
“* * * It is to be presumed that the language [of the constitution] -which has been employed is sufficiently precise to convey the intent of the framers of the instrument. To find the thought a given section expresses, the first resort in all cases is to the natural signification of the words used in the order of the grammatical arrangement in which they have been placed. If thus regarded the words embody a definite meaning, involving no absurdity and no contradiction between different parts of the section construed and that meaning apparent on its face is the very one we are at liberty to say was intended to be conveyed. In such a case, there is no room for construction. Where one meaning is plainly declared in the instrument, the courts are not at liberty to search elsewhere for possible or even probable meanings. Schubel v. Olcott, 60 Or 503, 512, 120 P 375; 1 Cooley’s Constitutional Limitations (8th ed) p 124; 16 CJS 81, Constitutional Law § 19.” 211 Or at 366.
While it is not decisive in this case, it can be argued that there is no inherent wrong in allowing the people a wider choice from which to choose their representatives in the State Legislature by selecting them from any place in the county rather than within a limited district. It might also be desirable that a legislator reside specifically in the smaller district and thereby become better acquainted with his constituents. However, this is a decision for the people to make now that this court has, in Hovet v. Myers, *236260 Or 152, 489 P2d 684 (Sept. 30,1971), approved the concept of single member districts in order to meet the federal requirement of “one man, one vote.”
For this reason, I would grant the alternative writ of mandamus as applied for.